DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 & 12- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 20150380466) in view of Choi et al. (US 2014/0346449).
Regarding claim 1, Koo discloses that a light emitting display apparatus, comprising:
a substrate 110a including a plurality of pixel areas X having an opening area;

a light emitting diode 142A & 143A arranged over the uneven portion.
Koo fails to specify that an average value for a height of the uneven portion for a unit size is about 0.19 micrometers to about 0.29 micrometers.
However, Choi suggests that average value for a height of the uneven portion for a unit size is about 0.19 micrometers to about 0.29 micrometers (para. 0055, note: from about 0.1 micrometer to about 10 micrometers).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Koo with an average value for a height of the uneven portion for a unit size is about 0.19 micrometers to about 0.29 micrometers as taught by Choi in order to improve viewing angle and high color reproducibility of a display device (para. 0008) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Regarding claim 12, Koo & Choi disclose that a light emitting display apparatus, comprising:
a substrate 110A including a plurality of pixel areas having an opening area X;
an overcoat layer 170A provided in the opening area and having an uneven portion, the uneven portion including a plurality of concave portions spaced apart from each other and a plurality of protruding portions among the plurality of concave portions
a first electrode 141A provided over the uneven portion X (Fig. 1A);

a second electrode 143A provided over the light emitting layer, wherein an average value for a height of the uneven portion for a unit size is about 0.19 micrometers to about 0.29 micrometers (Choi, para. 0055), or wherein a skewness value of the uneven portion for a unit size 1s about -0.2 to about 0.43, and wherein the skewness value of the uneven portion is a symmetrical level for hill and valley based on an average line as a center line of the plurality of protruding portions.
Reclaim 13, Koo & Choi disclose that the protruding portion includes:
multi-connection portions each provided among three neighboring concave portions; and
single connection portions each connected to two neighboring multi-connection portions, positioned between two neighboring concave portions, and having a height lower than those of the multi-connection portions (Fig. 1A, Koo).
Reclaim 14. , Koo & Choi disclose that the opening area includes:
a non-effective emission area overlapping with a bottom surface of each of the plurality of concave portions; 
a first effective emission area overlapping with the single connection portion between the two neighboring multi-connection portions; and
a second effective emission area overlapping with the multi-connection portions arranged among three neighboring concave portions and having luminance higher than that of the first effective emission area (Fig. 1A, Koo).

Reclaim 16, Koo & Choi disclose that the protruding portion further includes a ridge portion provided to be concave between two neighboring multi-connection portions (Fig. 1A, Koo).
Reclaim 17, Koo & Choi disclose that the light emitting layer has a thickness gradually increased toward the bottom surface of each of the plurality of concave portions (Fig. 1A, Koo).
Reclaim 18, Koo & Choi disclose that the protruding portion has a hexagonal shape or a honeycomb structure in plan view, or wherein the plurality of concave portions are arranged in a line along a first direction and staggered along a second direction.
Reclaim 19, Koo & Choi disclose that a bank layer 136A disposed over an edge of the uneven portion; and
a color filter disposed between the substrate and the uneven portion, wherein an edge of the color filter extends beyond the edge of the uneven portion toward below the bank layer, or wherein an edge of the color filter, the edge of the uneven portion, and an edge of the bank layer overlap one another in a non-opening area surrounding the opening area, or wherein the bank layer overlays the edge of the uneven portion (Fig. 1A, Koo).
Reclaim 20, Koo & Choi disclose that each of the plurality of pixel areas further includes a non-opening area surrounding the opening area, wherein a boundary between the opening area and the non-opening area overlaps with a portion of uneven portion (Fig. 1A, Koo).
Allowable Subject Matter

Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - a skewness value of the uneven portion for a unit size is about -0.2 to about 0.43, and wherein the skewness value of the uneven portion is a symmetrical level for hill and valley based on an average line as a center line of the plurality of protruding portions.” with combination of other claim limitations in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SU C KIM/Primary Examiner, Art Unit 2899